Case 3:20-cv-01023-RDM Document? Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OLALEKAN ABIFARIN,
Plaintiff :
V. : 3:20-CV-1023
(JUDGE MARIANI)
ANGELA HOOVER, et al.
Defendants

ORDER

 

AND NOW, THIS Dh DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 6) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 6) is ADOPTED for the reasons stated therein.
2. Plaintiffs action is DISMISSED WITHOUT PREJUDICE for failure to comply with
the Court’s Orders and for failure to prosecute this action.‘

3. The Clerk of Court is directed to CLOSE this action. .

y

7 td Abtcr
Robert D. Mariani
United States District Judge

 

 

' Magistrate Judge Carlson’s reasoning and conclusion that Plaintiff has failed to prosecute and
has abandoned this action is further supported by Plaintiff's failure to file any Objections to the pending
R&R since its issuance on July 29, 2020.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further
supports the dismissal of this action. See Doc. 6, at 5-10; Poutis v. State Farm Fire and Cas. Co., 747 F.2d
863 (3d Cir. 1984).
